DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or fairly suggest the claimed mount for removably securing an accessory on a rail of a firearm, the rail including a first and a second opposing undercuts, the mount comprising: a clamp carried by a portion of the accessory, the clamp including a first and second generally opposing surfaces; an opposing jaw formed on the first of the generally opposing surfaces of the clamp, the jaw configured to engage the first undercut on the rail; a generally rectangular recess formed in the second of the generally opposing surfaces of the clamp in opposition to the opposing jaw; at least one movable jaw disposed in the recess and constrained by the recess to extend and retract along a generally linear path into and out of engagement with the second undercut on the rail; a biasing member in the recess; a retaining plate secured over the recess to retain the movable jaw and the biasing member in the recess wherein the biasing member acts between the recess and a surface of the movable jaw to urge the movable jaw into engagement with the second undercut on the rail; and a locking member at least partially disposed in the recess and selectively acting upon the movable jaw to selectively secure the movable jaw in engagement with the rail. Furthermore, the prior art of record fails to disclose or fairly suggest the claimed mount for removably securing an accessory on a rail of a firearm, the rail including a first and a second opposing undercuts, the mount comprising: a clamp carried by a portion of the accessory, the clamp including a first and second generally opposing surfaces; a fixed jaw formed on the first of the generally opposing surfaces of the clamp, the fixed jaw configured to engage the first undercut on one side of the rail; at least a pair of recesses formed in the second of the generally opposing surfaces of the clam; a movable jaw disposed in each of the recesses in opposition to the fixed jaw, the movable jaw reciprocating linearly and along a generally straight path within the recess to engage the second undercut on an opposite side of the rail from the fixed jaw; at least one spring in each of the recesses, the spring arranged to urge the movable jaw into engagement with the undercut on the rail in opposition to the fixed jaw, wherein the mount and the accessory are attached and detached from the rail and the firearm by manipulating the accessory and the clamp to compress the biasing member spring and permit the movable jaw to move in and out of engagement with the second undercut on the rail; and a locking screw extending into the recess and configured to selectively engage a surface of the movable jaw to prevent the movable jaw from disengaging from the second undercut on the rail.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641